Order entered August 15, 2019




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-19-00694-CV

                               DAVID JOACHIM, Appellant

                                               V.

                           FRIEDMAN & FEIGER, L.L.P., Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-13421

                                           ORDER
       Appellant has filed a Suggestion of Bankruptcy stating that he has filed for bankruptcy in

the United States Bankruptcy Court. This automatically suspends further action in this appeal.

See TEX. R. APP. P. 8.2.

       Accordingly, we ABATE this appeal. It may be reinstated on prompt motion by any

party complying with Rule 8.3 and specifying what further action, if any, is required from this

Court. See id. 8.3.

                                                     /s/   BILL WHITEHILL
                                                           JUSTICE